 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00094-JAD-EJY
 4
                   Plaintiff,                            ORDER
 5
            v.                                                ECF No. 29
 6
     RUBEN CASTRO-DELGADILLO,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on

12   Monday, December 9, 2019 at the hour of 10:15 a.m., be vacated and continued to

13   _________________
     February 3, 2020, atatthe
                            the hour
                                hour of ___:___ __.m.
                                        10:00 a.m.
14          DATED this 20th
                       ____ day of November, 2019.

15
16
                                                HONORABLE JENNIFER A. DORSEY
17
                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                   3
